Citation Nr: 1144317
Decision Date: 12/05/11	Archive Date: 01/30/12

DOCKET NO. 08-28 912	)        DATE DEC 05 2011

On appeal from the Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as secondary to service-connected diabetes mellitus, type II.

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from April 1969 until April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities.

The Board notes that following the RO's issuance of an August 2008 Statement of the Case, the Veteran did not file a substantive appeal with regard the claim involving the lower extremities. The VA Form 9 VA received in September 2008 documented that the Veteran was limiting his appeal to the claim for service connection for peripheral neuropathy in the bilateral upper extremities. The Veteran's representative, in a July 2010 appeal pre-certification review, similarly indicated that the Veteran was only continuing his claim for the bilateral upper extremities claim. Thus, although the Veteran's representative referred to the bilateral lower extremities in the November 2011 appellant's brief, no timely substantive appeal was filed as to that claim, and it is not currently before the Board.

FINDING OF FACT

The evidence of record is against a finding that the Veteran's peripheral neuropathy of the bilateral upper extremities is related to his active duty service or his service-connected diabetes mellitus.

2

CONCLUSION OF LAW

The criteria for the establishment of service connection for peripheral neuropathy of the bilateral upper extremities, including as secondary to service-connected diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112(2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486.

3

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id.

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. The letter identified what evidence was required to substantiate the claims and informed the Veteran of his and VA's respective duties for obtaining evidence. The letter informed the Veteran that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. It also informed the Veteran that a secondary service connection claim would require evidence showing that a current disorder was either caused by, or aggravated by, a service-connected disability. The letter further documented that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records.

In the June 2007 letter, the RO also provided notice with respect to the Dingess requirements, with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.

4

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) (West 2002 and Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2011).

The Board finds that all necessary development has been accomplished, and therefore, that appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained VA outpatient treatment records and the Veteran has submitted statements. He was also afforded VA medical examinations (most recently in January 2008), which provided specific medical opinions pertinent to the issues on appeal.

The Board does not find that another examination is in order in this case. First, the claims file contains no records of treatment or complaints of peripheral neuropathy during service or for years after service. While the Veteran may have a current diagnosis of peripheral neuropathy involving the bilateral upper extremities, there is nothing in the claims file linking the condition to service or to his service-connected diabetes mellitus.

In the November 2011 appellant's brief, the Veteran's representative argued that a new VA examination was necessary because the prior VA examinations were performed by a nurse practitioner and not a specialist. "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The VA examiner has advanced medical training, experience,

5

and had the opportunity to examine both the veteran and his claims file to provide a competent diagnosis and medical opinion concerning the veteran's condition. See Cox v. Nicholson, 20 Vet. App. 563 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1). Also finding that VA satisfied its duty to assist by providing a medical examination performed by a nurse practitioner). The VA examiner was qualified through education, training, and experience to offer competent medical evidence. Therefore, the Board finds that the examination and associated opinion is adequate for a proper adjudication of the appeal. The examiner addressed the questions necessary to make a determination in this matter. As a result, an additional examination is not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183(2002).

Service Connection Claim

The Veteran essentially contends that either his claimed peripheral neuropathy of the bilateral upper extremities developed due to service or that it is secondary to his service-connected diabetes mellitus.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a

6

compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 1 Vet. App. 498 (1995).

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

The Veteran's service treatment records generally do not indicate any complaints of, or treatment for, peripheral neuropathy. At the time of the April 1971 examination prior to separation, the examiner found the Veteran's spine and upper extremities to be normal. The examiner also found the Veteran to be neurologically normal.

The record does not document any complaints of, or findings pertaining to, peripheral neuropathy for decades following his discharge from service.

The VA medical records generally document complaints of, or treatment for, peripheral neuropathy, but only relatively recently. A February 1, 2007 VA

7

medical record indicated that the Veteran complained of right hand weakness. The VA medical provider found right distal radial nerve palsy with some median nerve involvement of unknown etiology.

In a March 5, 2007 VA neurology consult, the VA medical provider noted that the Veteran was status post left ulnar nerve transposition from three years previously and status post cervical spine surgery from about 15 years previously. The examiner performed a nerve conduction study and found moderately severe right ulnar neuropathy with lesion, likely at the elbow (cubital tunnel syndrome); acute right radial neuropathy, possibly distal or at the radial groove; and chronic right C7 radiculopathy. The examiner also found mild left ulnar neuropathy across the elbow.

In a May 22, 2007 VA orthopedic surgery outpatient note, the VA medical provider noted that the Veteran reported a new complaint of pain over the right lumbosacral region, with radiation in the L5 distribution on the right. The VA medical provider found right tardy ulnar nerve palsy, right wrist drop due to radial palsy, and right chronic lumbosacral disc disease, with mild impingement of the L5 nerve root.

In a July 17, 2007 VA medical record, the examiner diagnosed the Veteran with tardy ulnar nerve palsy at the right elbow and radial nerve palsy resolving.

The Veteran received a VA examination for diabetes mellitus in June 2007. The examiner noted that the Veteran's diabetes mellitus was first found in November 2006. The examiner found that although neurologic disease can potentially be related to diabetes mellitus, the Veteran had bilateral ulnar neuropathy. The examiner opined that it was not a complication of diabetes, finding that it was due to ulnar nerve entrapment. The examiner also opined that it was not increased or worsened by the diabetes.

The Veteran also received a VA examination for peripheral nerves in January 2008. This examination included a claims file review. The Veteran gave a history of episodic numbness and tingling in all extremities since 1992. He that he had falls and a history of pain in the neck. He indicated that he eventually had an MRI and

8

fusion of the neck in 1995. He also reported chronic C7 radiculopathy and a history of bilateral ulnar nerve entrapment status post surgery on the left four years previously with improvement. It was also noted that the Veteran also had surgery on the right side in November 2007, with improvement. The Veteran also claimed to have weakness and numbness in the left and right little and ring fingers and occasional numbness and tingling in his feet and legs.

After examination and review of the record, the January 2008 VA examiner diagnosed the Veteran with bilateral ulnar neuropathy status post surgical repair, from ulnar nerve entrapment. The examiner further found that the Veteran did not have a diagnosis of diabetic peripheral neuropathy. She reported that all of the Veteran's documented and diagnosed peripheral neuropathy is due to nerve entrapment or impingement of the upper extremities. She further found the nerve conduction velocity (NCV) study of record to not demonstrate any demyelinating neuropathy, which could be diabetic. Rather, she found the study to note nerve entrapment as the etiology. She also noted that the Veteran's diabetes was diagnosed long after the neuropathy manifested. Finally, she reported that physical examination did not support neuropathy of the lower extremities.

After review of all the evidence of record, the Board can only find that the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities must be denied. In short, there is simply no medical evidence of record that supports a finding that the Veteran's currently diagnosed disorder is related to service oris secondary to his service-connected diabetes mellitus. To the contrary, there is a good deal of medical evidence that weighs against this finding.

First and foremost, there is no record of complaints of, or treatment for, peripheral neuropathy in service. The service treatment records and separation examination are silent as to any complaints of, or treatment for, peripheral neuropathy.

Second, in addition to the lack of any indication of peripheral neuropathy during service, the Board also cannot ignore the lack of any documentation of any peripheral neuropathy for decades following separation from service. The record is

9

silent as to any complaints of, or treatment for, peripheral neuropathy for decades following service.

In a March 5, 2007 VA medical record, the VA medical provider noted that the Veteran reported acute right radial neuropathy for about three weeks and also noted that he was status post left ulnar nerve transposition about three years previously, and that he had had cervical spine surgery about 15 years ago. The record thus also indicates that the Veteran previously noted radiating cervical pain to the left upper extremity years before his November 2006 diagnosis of diabetes mellitus.

Finally, the weight of the medical evidence supports the conclusion that any current upper extremity neuropathy is not related to service or a service-connected disorder. This opinion is clearly stated in the January 2008 VA medical opinion. There is no medical evidence of record documenting any sort of relationship between the Veteran's service and his current peripheral neuropathy. Additionally, the only medical opinions of record addressing these matters are against finding that there is a relation between the peripheral neuropathy and the service-connected diabetes mellitus.

The June 2007 VA examiner found that the Veteran's bilateral ulnar neuropathy was not a complication of diabetes. The examiner noted that it was due to ulnar nerve entrapment. The January 2008 VA examiner further explained that, with regard to the bilateral upper extremities, the Veteran had peripheral neuropathy due to nerve entrapment or impingement of the upper extremities and that the NCV study did not demonstrate any demyelinating neuropathy, which could be diabetic.

To the extent that the Veteran may be claiming that he has had peripheral neuropathy of the bilateral upper extremities since service, the Board finds such contentions are not credible. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records, including the contemporaneous findings on the April 1971 separation examination, and the post-service medical treatment records, are

10

consistent and credible, and weigh against the credibility of recent and unsupported statements from the Veteran. The documentation noted above carries far more weight, credibility and probative value than the recent lay statements. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records of treatment or examination of medical issues at that time are more reliable, in the Board's view, than the unsupported assertions of events now several years past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). Specifically, the Board finds the Veteran to not be credible in his assertions.

The only evidence provided supporting the claim are in statements from the Veteran himself. Although he can provide testimony as to his own experiences and observations, the question of whether his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492,495 (1992). 38 C.F.R. §3.159. He does not have the requisite special medical knowledge necessary for such opinion evidence. "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities is denied, on both a direct basis and under the theory that it may be secondary to his service-connected diabetes mellitus.

11


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities, including as secondary to service-connected diabetes mellitus, is denied.

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

12



